Goi,dsuorough, J.,
delivered the opinion of this court.
The appeal, in this case, was taken from an order of the Superior court of Baltimore city, overruling a motion made by the appellants for an arrest of judgment on the verdict in favour of the appellee. The appellants have assigned several *474reasons in support of the motion. The only one upon which it. is material for us to express our opinion, is the alleged insufficiency of the declaration.
Whatever view may be taken of the Act of 1856, ch. 112, under the provisions of which the appellee prosecuted this - suit, the precedent adopted by him, if it have any distinctive, character, must be in the nature either of trover or detinue. If in the former, the judgment cannot be supported, as no damages - are laid in the declaration for the injury complained of. The1 measure of damages in trover, is the value of the goods at the time of conversion. The plaintiff obtaining this value, it operates as a transfer of the title from the time of conversion. 5 H. & J., 211. In this case, the appellee claims, by his declaration, damages for the detention of-the property, and not for the conversion of it. And he claims also a return of the property or its value.
When a declaration seeks, in. addition to legitimate-damages, other damages which the form-of action does not permit, and (here be a general assessment, the judgment should be arrested. 2 Wms. Saunders, 169, 171, and notes. If this action be regarded in the nature of detinue, a judgment on a verdict which does not ascertain the value of the property would be erroneous. The form of the conclusion in such actions, allows the plaintiff to claim the return of the property or its value. There must be a reasonable certainty in every judgment, that the defendant may be enabled to plead it in bar of any subsequent suit for the same cause of action. 8 G. & J., 385.
The purpose of the Legislature in passing the Act of 1856, was, “to simplify the rules and forms of pleadings and practice in courts of law;” and while the Act classifies and provides the forms of action for those on contract, and for actions tor wrongs independent of contract, yet it must-be apparent that the distinctive nature of actions remains, although the old forms have been abolished and new ones adopled<
It is impossible to disregard the substantial. principles which« *475underlie our system of jurisprudence, and to some extent govern the forms of action. These principles must still be recognized, however the new form may be changed or simplified. To disregard them would lead to endless confusion, and tend to defeat the purposes of justice.
(Decided June 27th, 1862.)
In this case, we think, the substantial requirements of the Act of 1856 have not been complied with. The declaration is materially defective, and the verdict thereon cannot be supported. The decision of the Superior court, on the motion, must be reversed, and the judgment arrested.

Judgment arrested.